"Woodward, J".
— We do not think the court erred in this decision. The affidavit is unsatisfactory. The defendant does not show that he was deprived of his mental faculties, so that he could not cause the business to be attended to by another person, and it appears that he had an attorney in attendance. And further, the judge has added to the bill of exceptions a statement, that the defendant’s attorney was present when the judgment, or affirmance, was rendered, and made no objection thereto. The party’s affidavit does not make it appear that he could not communicate with his attorney, and enable him to pay the necessary fee, or direct him to apjDly for an extension of time, to enable the party himself to be present. The showing is insufficient, and the judgment is affirmed.